Appeals (1) from a judgment of the Supreme Court (Platkin, J), entered March 13, 2013 in Greene County, which denied petitioner’s application pursuant to CPLR 7503 to stay arbitration between the parties, and (2) from an order of said court, entered May 23, 2013 in Greene County, which denied petitioner’s motion for reconsideration.
Judgment and order affirmed, upon the opinions of Justice Richard M. Platkin.
Peters, PJ.,
Stein, Rose and Egan Jr., JJ., concur.
Ordered that the judgment and order are affirmed, without costs.